The record upon this appeal justifies a strict application of the rule laid down in section 953c of the Code of Civil Procedure. The appeal is by the alternative method. The typewritten transcript embraces 120 pages. The appellant relies solely upon the point that the evidence is insufficient to justify the findings and judgment of the court. His opening brief contains no supplement such as is required by the rule, nor does it disclose any attempt at compliance with the rule by quotation, reference, or otherwise, directing the court to the portions of the record upon which appellant relies to sustain his point. Although appellant's attention was expressly directed by respondent's brief to his utter disregard of the rule, no effort has been made to correct the deficiencies in his brief, either by way of a reply brief or by application for relief to the court. Instead appellant has filed a stipulation submitting the cause upon the briefs on file. Upon the authority of Marcucci v. *Page 554 Vowinckel, 164 Cal. 693, [130 P. 430], O'Rourke v.Skellenger, 169 Cal. 270, [146 P. 633], and Williams v.Hawkins, 20 Cal.App. 161, [128 P. 754], the judgment is affirmed.
Shaw, J., and Sloss, J., concurred.